UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6797


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BOBBY WAYNE WILKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:09-cr-00058-D-1; 7:11-cv-00139-D)


Submitted:   September 25, 2013           Decided:   October 2, 2013


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Wayne Wilkins, Appellant Pro Se. Ethan A. Ontjes,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby       Wayne    Wilkins        seeks   to      appeal    the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion and denying his Fed. R. Civ. P. 59(e) motion.

The district court’s orders are not appealable unless a circuit

justice   or     judge   issues    a   certificate         of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,        537   U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Wilkins has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral    argument       because     the    facts       and   legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3